Cowin, J.
(dissenting, with whom Greaney and Spina, JJ., join). I agree with the reasoning of the court except for its holding that the trunk of the automobile was beyond the permissible scope of the search. In my view, the odor of burnt marijuana, without more, provides probable cause to search any area of the vehicle that naught reasonably contain marijuana, including the trunk. As the court acknowledges, there is a split of authority on the issue. In my view, we should follow what I believe is the more persuasive reasoning of those cases that permit such a search in these circumstances.
As a general rule, under both the Fourth Amendment to the United States Constitution and art. 14 of the Massachusetts Declaration of Rights, police officers must have a warrant based on probable cause in order to conduct a search for contraband. Commonwealth v. Cast, 407 Mass. 891, 901 (1990). Searches conducted without prior judicial approval are per se unreasonable, subject to “a few specifically established and well-delineated exceptions.” Id., quoting Commonwealth v. Anderson, 406 Mass. 343, 346 (1989). One of those exceptions, under both the Fourth Amendment and art. 14 warrant requirements, is the so-called “automobile exception,” when police have probable cause to believe that contraband is present somewhere in an automobile that has been lawfully stopped on a public way, and exigent circumstances (that is, the mobility of the automobile) make obtaining a warrant impracticable. Commonwealth v. Cast, supra. We have consistently held that the exigency created by the *55inherent mobility of an automobile, combined with its owner’s lessened expectation of privacy therein, can justify a warrantless search if the police have probable cause to believe that a crime has been or is being committed, and that the fruits of that crime or evidence related to the crime might be found in the vehicle. Commonwealth v. Motta, 424 Mass. 117, 123-124 (1997).
The question before us, then, is whether an odor of marijuana emanating from the passenger compartment of an automobile, while providing probable cause for a search of the passenger compartment, also provides probable cause for a search of the vehicle’s trunk.1 The odor of burnt marijuana indicates that the occupants of the vehicle are, or recently have been, smoking marijuana. That someone in the car has been smoking marijuana, in turn, gives police officers probable cause to believe that a crime has been or is being committed, i.e., that they are, or have recently been, in possession of marijuana. See G. L. c. 94C, § 34 (criminalizing possession of marijuana). Because the odor is present in the automobile, the requisite nexus between the automobile and the likely crime is established. See Commonwealth v. Cast, supra at 901-902 (for lawful search of automobile, police must have probable cause to believe vehicle contains contraband, not just probable cause relating to container whose relationship to vehicle is “purely coincidental”).
In such circumstances, I see no principled reason why the trunk should be excluded from the search. Police officers searching an apartment pursuant to a warrant may open closets and drawers in that apartment; likewise, police conducting a search pursuant to the automobile exception may open a trunk or glove compartment, if they have probable cause to believe contraband may be found there. See United States v. Ross, 456 U.S. 798, 821 (1982) (“When a legitimate search is under way, and when its purpose and its limits have been precisely defined, nice distinctions between . . . glove compartments, upholstered seats, trunks, and wrapped packages, in the case of a vehicle, must give way to the interest in the prompt and efficient completion of the task at hand”). The purpose of an automobile trunk *56is to store or transport items; moreover, it keeps from view items, such as contraband, that a person might want to conceal. See id. at 820 (contraband is rarely placed in plain sight in automobile, because “by their very nature such goods must be withheld from public view”). Therefore, a trunk is a part of the car that might reasonably contain the object of the search, and it is within the scope of the automobile exception in this case. See Commonwealth v. Jiminez, 22 Mass. App. Ct. 286, 290 (1986).
At least one of the Circuit Courts of the United States Court of Appeals (the Fifth Circuit) and one State appellate court (Maryland) have reached the same result. See, e.g., United States v. McSween, 53 F.3d 684, 687 (5th Cir.), cert. denied, 516 U.S. 874 (1995) (rejecting argument search must be confined to area where odor was detected); United States v. Reed, 882 F.2d 147, 149 (5th Cir. 1989) (odor of burnt marijuana, without more, would justify search of entire vehicle); Wilson v. State, 174 Md. App. Ct. 434, 454-456 (2007), cert. denied, 76 U.S.L.W. 3439 (Feb. 19, 2008).2
The court’s decision today, however, follows the reasoning of cases that limit the scope of a search based on an indication that a person is a “casual user” of marijuana rather than a dealer. See, e.g., Wimberly v. Superior Court, 16 Cal. 3d 557, 572 (1976); State v. Schmadeka, 136 Idaho 595, 599-600 (Ct. App. 2001). See also United States v. Wald, 216 F.3d 1222, 1226 (10th Cir. 2000) (odor of burnt methamphetamine; same reasoning).3 According to this logic, the smell of burnt or burning marijuana is evidence that the occupants of a car have recently *57been smoking the drug; because this is an indication of use of the drug only, police lack probable cause to believe that the vehicle’s occupants are transporting large quantities of it, and there is no justification for opening the trunk.
This reasoning departs from reality in several respects. First, it relies on the unfounded assumption that dealers do not use, and users do not deal. Second, it presupposes that someone who has recently been smoking marijuana, whether user or dealer, would not also be transporting or storing it in an automobile trunk. That assumption is also questionable; one who smokes marijuana openly in a car (or, for that matter, covertly before entering a car) might very well also store it in the trunk. See Wilson v. State, supra at 455. Third, that “it is unreasonable to believe people smoke marijuana in the trunks of cars,” ante at 52, quoting United States v. Wald, supra, is true but irrelevant. The crime is possession of marijuana, and what determines the scope of the search is not where the marijuana might have been smoked but where more of it might be secreted. Contrast Commonwealth v. White, 374 Mass. 132, 141-142 (1977), aff'd, 439 U.S. 280 (1978) (where police had probable cause only to believe defendant was driving while intoxicated, no probable cause to search vehicle). More important, the distinction between using and dealing is one without difference. Either is an offense and provides probable cause to believe a crime has been committed.
The court’s holding places an undue burden on police officers by asking them to ignore common sense and to make a judgment that is unnecessary at this stage of the inquiry. Where officers have sufficient reason to believe a person is in possession of a controlled substance, whether that person is a dealer or “merely” a user is irrelevant to the issue of probable cause. An officer should not be required to make fine distinctions as to the likelihood that a suspect was carrying contraband only in the passenger compartment as opposed to having it stored in other parts of the car. “It is not unreasonable for an officer to believe that the odor of burnt marijuana indicates current possession of un-*58smoked marijuana somewhere inside of the vehicle, including the trunk. That belief reasonably applies to both traffickers and users because simple possession is a crime.” (Footnote omitted.) Wilson v. State, supra at 455.
To allow a search of the trunk in these circumstances is not, as the court suggests, to hold that “where automobiles are concerned, the general rule that officers limit their search to those locations where the objects of the search might reasonably be found is somehow suspended.” Ante at 52. It is merely to allow officers to use their training, experience, and common sense in determining where contraband might reasonably be found in an automobile. See Commonwealth v. Cast, 407 Mass. 891, 895 (1990) (probable cause determinations deal with “the factual and practical considerations of everyday life”).
This is not a case where the police had probable cause to believe that contraband was contained only in one place and not in any other. “The location-specific principle that ‘probable cause must be tailored to specific compartments and containers within an automobile’ . . . does not apply when officers have only probable cause to believe that contraband is located somewhere within the vehicle, rather than in a specific compartment or container within the vehicle.” Wilson v. State, supra at 454, quoting United States v. Carter, 300 F.3d 415, 422 (4th Cir.), cert. denied sub nom. McRae v. United States, 537 U.S. 1065 (2002), and cert. denied, 537 U.S. 1187 (2003). Here, the officers had probable cause to believe that contraband would be found somewhere in the vehicle, and they should have been permitted to search for it in any part of the vehicle where it might be found. For these reasons, I respectfully dissent.

I agree with the court that the precise source of the odor (whether it came from the passenger compartment itself or the clothing of the occupants) does not affect the analysis in this case.


In addition, dictum in an Iowa case suggests that that State would also permit a search of the trunk based solely on the odor of marijuana. See State v. Longo, 608 N.W.2d 471, 473-474 (Iowa 2000) (while in case at bar other suspicious circumstances were present, court has “substantial doubts as to validity of [the defendant’s] theory that the smell of burnt marijuana only gives rise to a lawful search of the passenger portion of the vehicle and not the trunk”).


The status of Wimberly v. Superior Court, 16 Cal. 3d 557 (1976), is uncertain. Although it has not been expressly repudiated by the Supreme Court of California, several decisions of the Court of Appeal in that State have treated it as abrogated by the United States Supreme Court’s decision in United States v. Ross, 456 U.S. 798, 825 (1982), holding that probable cause to search a vehicle extends to any area where contraband might reasonably be found. See People v. Hunter, 133 Cal. App. 4th 371, 379-380 (2005) (“we do not think [the holding of Wimberly has] continued vitality”); People v. Dey, *5784 Cal. App. 4th 1318, 1321-1322 (2000), cert. denied, 534 U.S. 869 (2001) (same). In both those cases, however, police found a small quantity of marijuana in the passenger compartment before searching the trunk. See People v. Hunter, supra at 375; People v. Dey, supra at 1320.